DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in the instant application. Claims 10-16 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-9 and 17-20 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Restriction/Election
	Applicant’s election without traverse of Group I drawn to composition(s) of matter, currently claims 1-9 and 17-20, in the reply filed on 01/25/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
s 10-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2022. The examiner notes that an election of species was required as well, however the election requirement was consistent with unelected Group II, and is therefore moot.
Priority
	The U.S. effective filing date of claims 1 and 17 has been determined to be 10/19/2018, the filing date of the U.S. Provisional Application No. 62/747,937 (hereafter ‘937).
	The U.S. effective filing date of claims 2-9 and 18-20 has been determined to be 10/21/2019, the filing date of the instant Application. 
	The examiner finds no support for the inclusion of choline as a capping agent (instant claims 2-9 & 18), hydrogen peroxide (instant claim 8), copper, zinc and/or NAC (instant claim 9), NAC, gluconate, and/or salicylate (claim 19) in ‘937. The range in claim 3 (about 1 to about 250 nm) is not fully supported in ‘937, as the broadest disclosure therein is about 1 to about 150 nm (claim 3). The examiner notes that the description in ‘937 is directed at two separate embodiments of magnesium hydroxide nanoparticles, the first coated with citrate (using trisodium citrate, and 

Information Disclosure Statement
	The information disclosure statement submitted on 06/09/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 8 and 9 are rejected as being indefinite because the claims are directed to compositions of matter and each recite “the nanoparticles are synthesized in the presence of” “hydrogen peroxide” (claim 8) “copper, zinc or N-Acetyl Cysteine 
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




	Claims 1-5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jia et al. (“Morphology Transformation of Nanoscale Magnesium Hydroxide: from Nanosheets to Nanodisks,” 2006; Journal of the American Ceramic Society, Vol. 89, No. 12, pp. 3881-3884).
Applicant Claims
	Applicant claims a composition comprising magnesium hydroxide coated with a water-soluble capping agent (instant claim 1).
Disclosure of the Prior Art
	Jia et al. discloses production of magnesium hydroxide nanosheets and nanoneedles produced by a simple hydrothermal reaction of Mg(CH3COO)2 and sodium hydroxide in the presence of citrate (see whole document, title abstract). Particularly, Jia et al. teaches “The Mg(OH)2 nanocrystalline samples were prepared by the hydrothermal method using magnesium acetate (Mg(CH3COO)2) as the magnesium source. All reagents were analytical grade pure […]. In a typical procedure, 0.03 mol of powder magnesium source and 0.01 mol citrate were dissolved in 60 mL home-made distilled water. Then, an aqueous solution of 1M NaOH was added to the above solution drop by drop under permanent stirring by a magnetic stirrer. A white precipitate was obtained when the pH value was about 12.” (p. 3881, col. 1, §II) (instant claims 1-5, magnesium hydroxide nanoparticles coated nd paragraph). The examiner notes while Jia et al. does not expressly disclose the average particle size all of the nanoparticles fall within the claimed range of about 1 to about 250 nm and therefore the average size would have been within this range (see, e.g., MPEP §2112-IV)(instant claim 3). Similarly, Jia et al. does not expressly disclose the surface charge (i.e. zeta potential), however the citrate ions are used to stabilize the nanoparticles are the same as those claimed and therefore the surface charge would have also been the same (see, e.g., MPEP §2112-IV)(instant claim 5). Jia et al. does disclose that “The anionic surfactant, citrate, would preferentially adsorb on the (001) surface of hexagonal Mg(OH)2 and bond with OH- to reduce the high potential energy of [the] system, which can hinder growth of nanocrystals in the [001] direction.” (p. 3882, col. 1, lines 20-23).
	Jia et al. concludes that “In summary, we have demonstrated the morphology transformation 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 6-9 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (“The use of CTAB to improve the crystallinity and dispersibility of ultrafine magnesium hydroxide by hydrothermal route,” 2008, ELSEVIER; Powder Technology, Vol. 188, pp. 128-132) in view of Wang et al. (“A novel-green adsorbent based on betaine-modified magnetic nanoparticles for removal of methyl blue,” 2017, ELSEVIER; Science Bulletin, Vol. 62, pp. 319-325).
Applicants Claims
	Applicant claims a composition comprising magnesium hydroxide coated with a water-soluble capping agent (instant claim 1). Applicant claims a composition comprising magnesium hydroxide nanoparticles coated with a water-soluble positively charged capping agent and a negatively charged capping agent (instant claim 17). Applicant claim nanoparticles made by a process comprising: co-precipitating MgCl2 (magnesium chloride) in the presence of at least one positively charged capping agent and/or at least one negatively charged capping agent, in deionized water (instant claim 20).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	Yan et al. teaches the production of ultrafine magnesium hydroxide nanoparticles by a hydrothermal process including cetyltrimethylammonium bromide (CTAB)(see whole document). Yan et al. teaches that “magnesium hydroxide particles synthesized at room temperature are usually ready to aggregate with each other due to the poor crystallinity and the small particle size, causing a nd paragraph). Yan et al. teaches that “Herein, we report a facile CTAB-assisted hydrothermal method to synthesize ultrafine Mg(OH)2 with high crystallinity and good dispersibility at relatively low hydrothermal temperature, gaining an advantage at relatively low energy consumption. The precipitation of magnesium hydroxide before hydrothermal treatment could be done at ambient temperature. CTAB, a cationic surfactant, could be used to improve the crystallinity and the dispersibility of magnesium hydroxide under hydrothermal treatment without introduction of exotic impurities. This facile method is attractive for large-scale production of magnesium hydroxide in industry.” (pp. 128-129, §Introduction, 4th paragraph).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Yan et al. is that Yan et al. does not expressly teach betaine as the surface stabilizing surfactant species.
st paragraph). The examiner notes that betaine (trimethylglycine) has analogous functional groups (quaternary ammonium) which are cationic and additional active carboxyl groups which are anionic (instant claim 17).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yan et al. to substitute betaine for the cetyltrimethylammonium bromide (CTAB), as suggested by Wang et al., and produce the instantly claimed invention because betaine is an important nutrient to humans widely distributed in nearly all living organisms, antibacterial, regulated without influencing on cellular functions, highly soluble and easily obtained; and compared with cetyltrimethylammonium bromide, betaine (trimethylglycine) has analogous functional groups (quaternary ammonium) and additional active carboxyl, which is prone to interact with hydroxyl group.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 1-9 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over SCEATS (US 2018/0007913; published Jan, 2018) in view of Jia et al. (“Morphology Transformation of Nanoscale Magnesium Hydroxide: from Nanosheets to Nanodisks,” 2006; Journal of the American Ceramic Society, Vol. 89, No. 12, pp. 3881-3884); Yan et al. (“The use of CTAB to improve the crystallinity and dispersibility of ultrafine magnesium hydroxide by hydrothermal route,” 2008, ELSEVIER; Powder Technology, Vol. 188, pp. 128-132); Wang et al. (“A novel-green adsorbent based on betaine-modified magnetic nanoparticles for removal of methyl blue,” 2017, ELSEVIER; Science Bulletin, Vol. 62, pp. 319-325); Ashraf et al. (“Roles of glycine betaine and proline in improving plant abiotic stress resistance,” 2007, ELSEVIER; Environmental and Experimental Botany, Vol. 59, pp. 206-216) and El-Beltagi et al. (“ Effect of salicylic acid and potassium citrate on cotton plant under salt stress,” 2017, Fresen. Environ. Bull 26, No. 1A, pp. 1091-1100).
Applicants Claims
	Applicant claims a composition comprising magnesium hydroxide coated with a water-soluble capping agent (instant claim 1). Applicant claims a composition comprising magnesium hydroxide nanoparticles coated with a water-soluble positively charged capping agent and a negatively charged capping agent (instant claim 17). Applicant claim nanoparticles made by a process comprising: co-precipitating MgCl2 (magnesium chloride) in the presence of at least one positively charged capping agent and/or at least one negatively charged capping agent, in deionized water (instant claim 20).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	SCEATS teaches a formulation of a pathogen inhibitor or probiotic as a slurry concentrate of a hydrated metal oxide for applications in agriculture, aquaculture, and as an antibiotic in which the bioactivity, when applied by dilution, is controlled by a precursor of Reactive Oxygen Species, and the release rate is controlled by the particle size (see whole document, abstract). SCEATS teaches that “MgO particles rapidly react with water to form nano magnesium hydroxide Mg(OH)2. These hydrated nanomaterials exhibit broad spectrum bioactivity response to virus, 2 is not believed to be toxic to humans or animals, and has a positive impact on plants through the supply of magnesium as a fertilizer.” ([0008]), and that magnesium is an essential nutrient for photosynthesis ([0055]). The examiner notes that magnesium is required by chlorophylls (present as a complex with chlorin) and is therefore required by plants for photosynthesis (see, e.g., US 2008/0153703: [0002]).
	SCEATS teaches that “A first aspect of the present disclosure may include a formulation for producing a pathogen inhibitor concentrate that may be adapted for use in agricultural applications, wherein the formulation includes a mixture of solids and water in a slurry, in which the particles contain preferably a uniform distribution of magnesium hydroxide and magnesium peroxide with a relative molar ratio that may be formulated to provide sufficient alkali and reactive oxygen species to maintain a healthy leaf ecosystem, and to provide magnesium to the plant as a fertilizer, when diluted and sprayed onto the leaves of a plant as a folia spray.” ([0028]).
	SCEATS teaches “Magnesium peroxide is a stable crystalline material, and is usually formed in a mixture with hydrogen peroxide […], water and excess MgO.” ([0013]). SCEATS teaches that “Mg(OH)2 is applied onto leaves as a folia spray, the impact of magnesium absorption as a fertilizer is noticeable through both the color 2 satisfy the requirements of being both a fertilizer and a pathogen inhibitor.” ([0017]).
	SCEATS teaches that “This disclosure seeks to overcome the limitation on bioactivity of using either magnesium peroxide (bioactivity too strong) or magnesium oxide (bioactivity too weak), and to avoid the use of nano Mg(OH)2 (bioactivity ideal). The prior cited art mentioned above refers to the mechanism of the bioactivity as being a biocide. However, the mode of action in the field is arguably as a protective mode, rather than curative as would occur from traditional biocides, which are targeted on killing the pathogen. The ability of nanoparticles to provide an environment which inhibits either the growth of a pathogen on a surface of a plant of animal, or the transport of the pathogen through the surface, is of importance to this disclosure. Thus the mode of action in this disclosure may be a pathogen inhibitor, and the positive impact of the nanomaterial on the ecosystem of the surface is that of a protective mineral-based material, as a mineral based probiotic. Within plants, animals and humans, the Mg(OH)2 may be readily dissolved by the acids within the organism, such that systemic effects typically do not occur.” ([0019]).
	SCEATS teaches that “For preliminary crop trials, a number of crops such as grapes, avocados and bananas exhibiting fungal outbreaks were sprayed with the 
	SCEATS further teaches that “In another application, the slurry should be mixed with existing biocides as adjuvants. This includes conventional water soluble biocides, typically molecular, which adsorb onto the particle to deliver a desired biocide activity. The formation of emulsions with oils that contain oil soluble adjuvants is another such application.” ([0056]).
	SCEATS claims an agricultural spray comprising particles of magnesium hydroxide and magnesium peroxide (claim 1) the particles being in the size distribution range of 0.3-100 microns (i.e. 300 nm to 100,000 nm)(claim 3).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SCEATS is that SCEATS does not expressly teach betaine as the surface stabilizing surfactant species.
3COO)2 and sodium hydroxide in the presence of citrate (see whole document, title abstract). Particularly, Jia et al. teaches “The Mg(OH)2 nanocrystalline samples were prepared by the hydrothermal method using magnesium acetate (Mg(CH3COO)2) as the magnesium source. All reagents were analytical grade pure […]. In a typical procedure, 0.03 mol of powder magnesium source and 0.01 mol citrate were dissolved in 60 mL home-made distilled water. Then, an aqueous solution of 1M NaOH was added to the above solution drop by drop under permanent stirring by a magnetic stirrer. A white precipitate was obtained when the pH value was about 12.” (p. 3881, col. 1, §II) (instant claims 1-5, magnesium hydroxide nanoparticles coated with citrate; instant claim 20). Jia et al. teaches that “There are two main morphologies: nanosheets and nanoneedles. In Fig. 2(a), several nanoneedles with diameters of ca. 3-5 nm and lengths of ca. 5-100 nm can be observed.” (p. 3881, col. 1, §III, 2nd paragraph). The examiner notes while Jia et al. does not expressly disclose the average particle size all of the nanoparticles fall within the claimed range of about 1 to about 250 nm and therefore the average size would have been within this range (see, e.g., MPEP §2112-IV)(instant claim 3). Similarly, Jia et al. does not expressly disclose the surface charge (i.e. zeta potential), however the citrate ions are used to stabilize the nanoparticles are the same as those claimed and therefore 2 and bond with OH- to reduce the high potential energy of [the] system, which can hinder growth of nanocrystals in the [001] direction.” (p. 3882, col. 1, lines 20-23).
	El-Beltagi et al. teaches application of citric acid salt (potassium citrate) and salicylic acid (SA) on salt-stressed cotton plants (see whole document). El-Beltagi et al. teaches that “Potassium citrate is a potassium salt of citric acid which [is] considered one of the most important organic acids in the respiratory pathways into plant cell. Additionally, citric acid plays an important role in plant metabolism, it’s as non-enzyme antioxidant in chelating free radicals and protecting plant from injury could result in prolonging the shelf life of plant cells and improving growth characteristics.” (p. 1091, col. 2, lines 2-9). El-Beltagi et al. teaches a pot experiment in which two cotton plant having adequate fertilizer to produce healthy plants were irrigated with tap water for 40-days and then exposed alternately to tap water or salt water (12000 ppm, 8000 ppm and 4000 ppm) and sprayed with salicylic acid 200 ppm and potassium citrate 2.5g/l twice at the start of squaring stage and start of flowering stage (p. 1091, col. 2, last paragraph). El-Beltagi et al. teaches that “The results clearly showed that spraying cotton plants with salicylic acid (200 ppm) and potassium citrate (2.5 g/l) under salt conditions caused enhancement of growth and 
	Yan et al. teaches the production of ultrafine magnesium hydroxide nanoparticles by a hydrothermal process including cetyltrimethylammonium bromide (CTAB)(see whole document). Yan et al. teaches that “magnesium hydroxide particles synthesized at room temperature are usually ready to aggregate with each other due to the poor crystallinity and the small particle size, causing a lack of corresponding composite.” And “The hydrothermal technique helps in processing monodisperse and highly homogenous particles defined as any heterogenous reaction in the presence of aqueous solvents or mineralizers under high pressure and temperature conditions to dissolve and recrystallize materials that are relatively in soluble under ordinary conditions.” (p. 128, §Introduction, 2nd paragraph). Yan et al. teaches that “Herein, we report a facile CTAB-assisted hydrothermal method to synthesize ultrafine Mg(OH)2 with high crystallinity and good dispersibility at relatively low hydrothermal temperature, gaining an advantage at relatively low energy consumption. The precipitation of magnesium hydroxide before hydrothermal treatment could be done at ambient temperature. CTAB, a cationic surfactant, could be used to improve the crystallinity and the dispersibility of magnesium hydroxide under hydrothermal treatment without introduction of th paragraph).
	Wang et al. teaches betaine-modified magnetic iron oxide nanoparticles for use as adsorbents for removal of methylene blue such as removal from effluent for environmental protection (see whole document). Wang et al. teaches that Zargar et al. have reported that the iron oxide nanoparticles modified by cetyltrimethylammonium bromide could quickly remove and recover amaranth. Parham et al. used iron oxide nanoparticles modified by cetyltrimethylammonium bromide as an efficient adsorbent for removal of picric acid in water samples. Compared with cetyltrimethylammonium bromide, betaine (trimethylglycine) has analogous functional groups (quaternary ammonium) and additional active carboxyl, which is prone to interact with hydroxyl group from pure iron under certain conditions. On the other hand, betaine is an important nutrient to humans widely distributed in nearly all living organisms, antibacterial, regulated without influencing on cellular functions, highly soluble and easily obtained. Due to its cationic quaternary ammonium salt and carboxyl, it is capable of treating wastewater via adsorption technology. Very recently, betaine-modified cationic cellulose was reported for treatment of reactive dye wastewater by Ma et al.” (p. 320, col. 1, 1st paragraph).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SCEATS to produce magnesium hydroxide (Mg(OH)2) nanoparticles by precipitation in the presence of citrate ions and/or betaine (trimethylglycine), as suggested by Jia et al. and Yan et al. in view of Wang et al., respectively, in order to produce a nano-magnesium hydroxide product for agricultural (biocide/fertilizer) use as taught by SCEATS by a facile method of manufacture, and further both citrate and betaine (trimethylglycine) are taught as beneficial for stressed (e.g. drought-stressed and/or salt-stressed) plants by El-Beltagi et al. and Ashraf et al., respectively, thus improving plant growth/yield under such stress conditions.
	Additionally, one skilled in the art would have been motivated to produce the claimed compositions because it is generally considered to be prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from the being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the combination of conventional components of agriculturally beneficial (biocide/fungicide/fertilizer/probiotic) compositions.  It therefore follows that the In re Kerkhoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980)(MPEP §2144.06).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention as Jia et al. teaches the same method of production using trisodium citrate, and Wang et al. makes clear that betaine has a similar carboxyl group (an quaternary ammonium group) thus chemistry would have been similar as well. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pilarska et al. (“Recent development in the synthesis, modification and application of Mg(OH)2 and MgO: A review,” ELSEVIER, Powder Technology, Vol. 319, pp. 373-407) is cited as teaching magnesium hydroxide synthesis, modification and application, particularly by the precipitation method (see whole document, particularly §4.1, p. 389-392); and Nurmi et al. .
	Claims 1-9 and 17-20 are pending and have been examined on the merits. Claims 8-9 are rejected under 35 U.S.C. 112(b); Claims 1-5 and 20 are rejected under 35 U.S.C. 102(a)(1); and Claims 1-9 and 17-20 rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                        

/TIGABU KASSA/Primary Examiner, Art Unit 1619